932 S.W.2d 488 (1996)
GULF HEALTH CARE, INC. d/b/a Gulf Health Care Center, Relator,
v.
The Honorable I. Allan LERNER, Respondent.
No. 96-0569.
Supreme Court of Texas.
August 1, 1996.
Allison L. Spruill, Gail N. Friend, Houston, for relator.
Melissa Louise Cooney, Ervin A. Apffel, Jr., Galveston, for respondent.
PER CURIAM.
In this mandamus proceeding we are asked to review the propriety of the trial court's order compelling production of documents the relator claims are protected by the medical peer review committee privilege in TEX.REV.CIV. STAT. ANN. art. 4495b, § 5.06(j) (Vernon Supp.1996). We believe the trial court should have the opportunity to reconsider its rulings at issue in this proceeding in light of our recent opinions in Memorial Hosp.The Woodlands v. McCown, 927 S.W.2d 1 (Tex.1996) and Irving Healthcare System v. Brooks, 927 S.W.2d 12 (Tex.1996). Accordingly, we overrule the motion for leave to file without addressing the merits of the *489 motion or petition for writ of mandamus, and without prejudice to relator again requesting relief from the court of appeals and this Court after the trial court has had an opportunity to reconsider its rulings.